DETAILED ACTION
Claims 1-5 and 7-9 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under JP 2017-229670 filed on November 29, 2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Yoda Reference (US 2009/0207269 A1).

Yoda relates to an image processing device includes a face detector configured to detect a face based on a taken image, and an output processor configured to have a function to execute privacy-mask processing for privacy protection for an image of a face detected by the face detector or an image of a background of the face. The output processor includes a function to separately output an image of a face detected by the face detector and an image of a background of the face which are each subjected to or not subjected to the privacy-mask processing. A program for causing a computer to execute image processing of executing processing of outputting at least an image of a face detected by a face detection function and an image of the background of the face. The image processing includes processing of detecting a face based on a taken image, processing of executing privacy-mask processing for privacy protection for an image of the detected face or an image of the background of the face, and processing 

The following is an examiner's statement of reasons for allowance: Yoda, nor other relevant art or combination of relevant art, teaches a system and image processing apparatus with a monitoring camera that photographs a predetermined location and outputs a photographed image; performing a mask process of a specific part in the photographed image; and acquire and display the photographed image after the mask process from the image processing apparatus; wherein the image processing apparatus detect a frame image of a display device in the acquired photographed image, and perform the mask process of an image of a display screen on the display device on the basis of the detected frame image; and if the image of the display screen is a solid image or not, and if the image of the display screen is a solid image with a single density, does not perform the mask process.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1 and 2 are allowable by the addition of the limitations. Claims 3-5 and 7-9 are allowable as they are dependent off the independent claims, which were determined to be allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483